Citation Nr: 0905590	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran's February 2003 claim for entitlement to service 
connection for hepatitis C was denied in an unappealed June 
2003 rating decision.  The veteran received notice of the 
decision in a letter dated June 30, 2003.

The veteran's October 2005 request to reopen his claim for 
entitlement to service connection for hepatitis C was 
reopened and denied in the March 2006 rating decision.  The 
veteran disagreed and perfected an appeal.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied 
service connection for hepatitis C.

2.  Evidence received since the June 2003 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for hepatitis C.



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hepatitis C was denied by the RO in a 
June 2003 rating decision.  The veteran has contended that 
his claim for entitlement to service connection for hepatitis 
C should be reopened because he has presented new evidence 
regarding his exposure to hepatitis C during service.

In such circumstances, the Board must first determine whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].


Relevant law and regulations

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).


Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Claim to Reopen

After a review of the claims folder, the Board finds that the 
veteran has sufficient evidence to reopen his previously 
denied claim of entitlement to service connection hepatitis 
C.  As an initial matter, the Board will dispense with a 
detailed analysis of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) in light of its reopening of 
the veteran's claim.  However, the Board observes that the 
veteran received notice by letter dated December 2005 of the 
evidence required to substantiate a service connection claim, 
including a listing of hepatitis risk factors that would help 
him develop evidence supporting his claim; that in order to 
reopen the claim, he had to submit new and material evidence; 
and that VA had obligations to assist him by obtaining 
records and other evidence, and by providing a medical 
examination if one were necessary to adjudicate the claim.  
Finally, in an April 2007 letter, the veteran received notice 
pursuant to the requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), regarding how VA determines a disability 
rating and an effective date.

As noted above, service connection for hepatitis C was denied 
by a rating action issued in June 2003.  The evidence at the 
time of the June 2003 rating decision included the veteran's 
service treatment records (STRs); medical records 
establishing a diagnosis of hepatitis C; statements of the 
veteran indicating that he believed he was exposed to 
hepatitis C during service when he received airgun 
inoculations and dental work while in Vietnam; and, a March 
2003 opinion of Dr. J.B. which stated that while he was 
unable to get exact etiology of the veteran's hepatitis C, 
his review of the medical history indicated the most 
significant risk factor is the veteran's service in Vietnam 
where he had "multiple opportunities for exposure including 
dental work and air gun inoculations."  The record evidence 
also included a November 2002 letter from LaPorte Hospital 
with a handwritten note stating "had blood transfusion in 
1996-7 /DT;" and the veteran's May 2003 handwritten 
statement that he had cut himself when he had fallen from a 
telephone pole in Vietnam and was treated by fellow soldiers 
to stop the bleeding.  Finally, the evidence included the May 
2003 opinion of a VA examiner who examined the veteran's VA 
claims folder and the medical literature and concluded that 
it was not at least as likely that the veteran's hepatitis C 
was related to his active duty service.

The RO denied the veteran's claim because there was no 
evidence that the veteran's condition was related to his 
service.  The veteran was informed of the rating decision in 
a letter dated June 30, 2003.  However, the record does not 
show that he filed a timely notice of disagreement of the 
decision.  Accordingly, the June 2003 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Following the June 2003 decision, the veteran submitted new 
evidence of regarding his exposure to hepatitis C during 
service in an August 2005 statement contending that he had, 
on several occasions, carried wounded South Vietnamese 
soldiers and was "smeared with their blood."  In addition, 
in an August 2007 argument, the veteran's attorney stated 
that the veteran contended that he was constantly cut and 
scratched while working on an orphanage, took care of injured 
children there, including cleaning their blood.

As noted above, the evidence of record established in June 
2003 that the veteran had been diagnosed with hepatitis C.  
However, the evidence did not show that the veteran's 
hepatitis was etiologically related to his active service.  

Additional evidence, in the form of the veteran's statements 
regarding his risk factors, has been provided since the June 
2003 rating decision.  These statements are new in that the 
veteran discusses potential risk factors that were not in 
evidence when the RO issued the June 2003 rating decision.  
This new information is considered credible for the limited 
purpose of determining whether new and material evidence has 
been submitted.  See Justus.  This information is also 
material as it relates to an unsubstantiated fact necessary 
to substantiate the claim and also raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of entitlement to service connection for hepatitis C 
disorder is therefore reopened.  To this extent, the 
veteran's appeal is granted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened; to this extent only, the appeal of this issue is 
allowed.


REMAND

Having reopened the claim, the Board is of the opinion that 
further evidentiary development is required.  

The veteran has alleged that he was exposed to blood on 
several occasions during his Vietnam.  In particular, he 
reports that he carried bloody soldiers, was smeared with 
blood, was constantly cut and scratched while working on an 
orphanage, and took care of children's bloody wounds.  He 
specifically asserts that he was traveling through a village 
when a firefight broke out between the Viet Cong and South 
Vietnamese forces.  He reports that the blood of a South 
Vietnamese soldier splattered all over him at the time of the 
firefight. 

A complete copy of the veteran's service personnel records 
does not appear to be associated with the claims folder.  On 
the contrary, the only personnel record currently associated 
with the claims folder is the veteran's DD 214 showing that 
his military occupational specialty was wireman and that he 
served in Vietnam.  There is no indication that he either 
handled bloody soldiers or children or worked at an 
orphanage.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c), 
(d) (2008).  As the veteran's service personnel records are 
potentially probative and may contain information to 
substantiate his claim, they should be obtained and 
associated with the claims folder.  

Since the veteran was afforded his May 2003 VA examination, 
he has identified several additional risk factors for 
hepatitis C.  In light of these additional potential risk 
factors, the Board is of the opinion that a new examination 
would be probative.  

The Board also observes that in a VA "Fast Letter" issued in 
June 2004 (Fast Letter 04- 13, June 29, 2004), VA noted that 
a rating decision had been issued that was apparently based 
on a statement incorrectly ascribed to a VA physician to the 
effect that persons who were inoculated with a jet injector 
were at risk of having hepatitis C.  The fast letter then 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  However, 
it also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission.  If the examiner 
believes that in-service an air gun injection was the source 
of the veteran's hepatitis C, he or she must provide a 
rational for the conclusion.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO or AMC should obtain the 
veteran's 201 personnel file and associate 
it with the claims file.

2.  If the veteran's reports of working at 
an orphanage are not corroborated by his 
service personnel records, the RO or AMC 
should contact the veteran in writing and 
request that he provide more detail 
regarding the name and location of the 
orphanage, the dates he provided service 
there, and the types of service he 
provided for the orphanage.  

The veteran should also be requested to 
provide detail regarding the approximate 
date when he was present during a 
firefight between Viet Cong and South 
Vietnamese forces.  The veteran should be 
asked to identify the location of the 
firefight and units involved.  

If the veteran should be advised that he 
may submit evidence such as letters home 
and/or photographs to substantiate his 
claim that he served at an orphanage or 
was present during a firefight.  Any such 
response should be associated with the 
veteran's VA claims folder.

2.  The RO or AMC should obtain the 
veteran's service personnel file from 
appropriate sources, and associate the 
file with the veteran's VA claims folder.

3.  Thereafter, the RO or AMC should 
schedule the veteran for a VA examination 
to determine the existence and etiology of 
hepatitis C.  Any appropriate diagnostic 
testing deemed necessary [to include 
laboratory testing, liver function tests, 
serum albumin, complete blood count and 
coagulation tests] should be completed.  
The examiner should review the veteran's 
claims folder, and in light of the 
veteran's medical history and clinical 
findings should render an opinion as to 
(1) whether hepatitis C currently exists 
and (2) whether it is at least as likely 
as not (a 50 percent probability or more) 
that currently identified hepatitis C is 
etiologically related to the veteran's 
military service.   

The examining physician should be informed 
of VA Fast Letter 04-13, (June 29, 2004), 
which has been described above.  A copy of 
the examination report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, including, 
but not limited to, seeking official 
records which could corroborate the 
veteran's statements, the RO or AMC should 
then readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the benefits sought on 
appeal remain denied, the RO or AMC should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


